Baker, J.
Oil a former appeal of this case (Henricks, Tr., v. State, 151 Ind. 454), the judgment was reversed “with instructions to the court to sustain the motion to correct and modify the judgment and to enter judgment accordingly”. In obedience to these instructions the' court sustained the motion and rendered judgment as follows: *186“It is therefore, considered, adjudged and- decreed that a, peremptory writ of mandate issue out of and under the-seal of this court, to the defendants, Osear S. Miller, trustee of Owen ■ school township, Clinton county, Indiana,, and John M. R. Henricks, 'trustee of Warren- school' township, Clinton county, Indiana, commanding them 'to erect a. joint schoolhouse at the town of Geetingsville," in Clinton county, Indiana, of sufficient capacity for the accommodation - of-the school children residing in school district-number one,in Owen township in Clinton county, Indiana, and the schoolchildren residing in school district number three in Warren township in Clinton county, Indiana, as prayed for in the petitions presented to said defendants by the patrons of said school districts on the 17th day of,April, 1896, and as approved on appeal to James H. Grover, county superintendent of Clinton county, Indiana, by the decision and order made and entered by said county, superintendent' on the 22nd d.ay of June, 1896, and commanding..said defendants to proceed forthwith to erect such joint schoolhouse as prayed for in said petitions ’ and approved by' the said county superintendent and to complete such'joint "schoolhouse ready for such use, and-this-the defendants, will .not omit under the pains and penalties of a contempt of this' court.” Appellant moved the -court for further modifications on tire theory that the court had not- properly complied with the instructions of this court, and has appealed from the co.urt’s denial of his motion. • '
On -the former appeal, the part of'the judgment that was disapproved by this court was founded on the county .superintendent’s order of July 14, 1896,' dirécting the two- trustees to erect the schoolhouse. on.certain.land purchased,-by one of the trustees without the knowledge or concept of the other. That part of the first judgment has been eliminated-The present judgment is in accordance with .the complaint, and alternative writ and the instructions given by this, court on the former appeal. -- ......
Judgment affirmed.'